Case 3:19-cv-00049-DWD Document 15 Filed 07/26/21 Page 1 of 5 Page ID #1193




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ART MCCRAY,                                   )
                                               )
        Petitioner,                            )
                                               )
 vs.                                           )    Case No. 3:19-cv-49-DWD
                                               )
 TERRI KENNEDY,                                )
                                               )
        Respondent.                            )

                               MEMORANDUM & ORDER

DUGAN, District Judge:



pursuant to 28 U.S.C. § 2254. (Doc. 1) Respondent Terri Kennedy has responded to the

petition (Doc. 11), and it is ripe for decision. For the following reasons, the petition is due

to be dismissed.

       In 2009, a state court jury found McCray guilty of first-degree murder of a person

over 60 years of age. People v. McCray, No. 5-09-615, 2011 WL 10500882, at *3 (Ill. App. Ct.

Aug. 18, 2011). Following the trial, McCray filed a pro se posttrial motion alleging the

following:

       (1) his right to a speedy trial had been violated, (2) he was on psychotropic
       medication during the trial and there should have been a fitness hearing,
       (3) he had not seen important documents provided in discovery that would
       have aided him in his defense, (4) while appearing as a witness, Deputy
       Guyton consulted with the prosecution during a recess, and (5) his trial
       counsel was ineffective. He alleged his attorney was ineffective for failing
       to seek a fitness hearing, failing to move to suppress his confession,
       encouraging him to waive his right to a speedy trial, advising him not to
       testify, failing to impeach Mr. Branch and Mr. Phillips with evidence of
       their inconsistent stories, and not allowing him input in the jury selection
Case 3:19-cv-00049-DWD Document 15 Filed 07/26/21 Page 2 of 5 Page ID #1194




       decisions.

Id.

against the manifest weight of the evidence, that the trial court erred in admitting the

testimony of Tom Gamboe, and that the trial court erred in denying the defendant's

                                                         Id. At a hearing on the motions,

McCray added that he believed his trial counsel should have filed a motion to suppress

his statements because he was under the influence of marijuana when he made the

statements and because there were                                          Id. The trial court

denied both posttrial motions. Id.

                                                  ial court failed to conduct an adequate

inquiry to determine whether his posttrial motion alleging ineffective assistance of

                                                          Id. The appellate court rejected

                                                                   Id. at *6. McCray sought

leave to appeal to the Illinois Supreme Court but was denied. (Doc. 12-1 at 66)

       McCray then filed a petition for post-conviction relief in state court. (Doc. 12-5 at

13) His amended petition stated the following grounds for relief: (1) he was denied a

speedy trial; (2) his trial counsel failed to adequately address the fact that McCray was

taking psychotropic medications at all relevant times; (3) trial counsel failed to suppress

the statements, to object to alteration of the video of the statement, and to argue

                                                 failed to raise the issue of alibi witnesses;

and (5) appellate counsel failed by not raising any

state court denied McCr                                       (Doc. 12-7 at 7) On appeal,

                                             2
Case 3:19-cv-00049-DWD Document 15 Filed 07/26/21 Page 3 of 5 Page ID #1195




McCray argued that his post-conviction counsel failed to sufficiently support his claims

with adequate evidence. (Doc. 12-7 at 8) The appellate court again affirmed the trial

                   People v. McCray, No. 5-14-563, 2018 WL 3571003, at *4 (Ill. App. Ct. July

23, 2018). And the Illinois Supreme Court denied his second petition for leave to appeal.

People v. McCray, 111 N.E.3d 379 (Table) (Ill. 2018).

       In January 2019, McCray filed his habeas petition in this Court raising the

following claims for relief: (1) his right to a speedy trial was violated; (2) he did not see

important documents provided in discovery; and (3) ineffective assistance of counsel

because his trial counsel (a) failed to request a fitness hearing for McCray even though he

was on psychotropic medications during trial; (b) failed to object to Deputy Gutton

consulting with the prosecution during a recess while appearing as a witness; (c) failed

to move to suppress his statements; (d) encouraged him to waive his right to a speedy

trial; (e) failed to impeach Mr. Branch and Mr. Phillips; and (f) did not permit him to give



       To succeed in his petition, McCray must have exhausted the remedies available to

him in state court. 28 U.S.C. § 2254(b)(1)(A). This rule means

give the state courts one full opportunity to resolve any constitutional issues by invoking

                                                                               OSullivan v.

Boerckel                                                means that a petitioner must have

directly appealed to the Illinois Appellate Court and presented the claim in a petition for

                                                   Guest v. McCann, 474 F.3d 926, 930 (7th

                                                  usted a claim, and complete exhaustion is

                                              3
Case 3:19-cv-00049-DWD Document 15 Filed 07/26/21 Page 4 of 5 Page ID #1196




no longer available, the clai                                Id.

       McCray failed to present his habeas claims to the Illinois Appellate Court. On

direct appeal, he only argued that the trial court failed to conduct an adequate inquiry

into his posttrial ineffective assistance of counsel claim as required by People v. Krankel,

464 N.E.2d 1045 (Ill. 1984). McCray, 2011 WL 10500882, at *4. And the Illinois Appellate

Court only considered the Krankel claim, not the underlying substantive claims of

ineffective assistance of counsel. Id.                      not presented his Krankel claim

to this Court and rightly so; the claim is a feature of Illinois law, not federal law, and

therefore is not a basis for federal habeas relief. See Clark v. Gaetz, No. 10-3185, 2012 WL

3185889, at *6 (C.D. Ill. Aug. 2, 2012). In McCr

Appellate Court considered and rejected his argument that his postconviction counsel

failed to sufficiently support his claims with adequate evidence. He has not raised this

argument in his petition to this Court. Therefore, McCray has failed to exhaust his state

court remedies.



show either cause for the default and resulting prejudice or that ignoring the default is

necessary to avoid a fundamental miscarriage of justice. See Badelle v. Correll, 452 F.3d 648,

661 (7th Cir. 2006). A petitioner can show cause by demonstrating



McCleskey v. Zant, 499 U.S. 467, 493 (1991) (internal quotation marks and citation omitted).

Here, McCray has not pointed to any external factor that prevented him from raising his

claims on appeal to the Illinois Appellate Court. Therefore, he has not shown cause for

                                              4
Case 3:19-cv-00049-DWD Document 15 Filed 07/26/21 Page 5 of 5 Page ID #1197




his failure to exhaust. Alternatively, McCray can overcome a procedural default by

showing that not ignoring the default will cause a miscarriage of justice because he is

actually innocent. See Lewis v. Sternes, 390 F.3d 1019, 1026 (7th Cir. 2004). However,

McCray has not shown, or even asserted, that he is actua

reasonable juror would have found him guilty of the crime but for the error(s) he

                              Id.

      For these reasons, Mc                        DISMISSED with prejudice. The Clerk is

DIRECTED to close this case and enter judgment accordingly.

      Rule 11(a) of the Rules Governing Section 2254 Proceedings requires a district

court entering a final order adverse to a petitioner to issue or deny a certificate of

appealability. 28 U.S.C. § 2253(c)(2) states that a certificate of appealability may issue




debate whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presen

                     Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); United States v. Fleming,

676 F.3d 621, 625 (7th Cir. 2012). The undersigned concludes that Mc

procedurally defaulted. Reasonable jurists would not find this conclusion debatable.

Accordingly, the Court DECLINES to issue a certificate of appealability.

      SO ORDERED.

      Dated: July 26, 2021                                ______________________________
                                                          DAVID W. DUGAN
                                                          United States District Judge

                                               5
